Case: 12-11414        Date Filed: 11/05/2012   Page: 1 of 3




                                                                    [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________

                                      No. 12-11414
                                  Non-Argument Calendar
                                ________________________

                            D.C. Docket No. 0:10-cv-62398-JIC



IRMA MOTEN,                                                                        \

                                 Plaintiff - Appellant,
versus

BROWARD COUNTY MEDICAL EXAMINER
AND TRAUMA SERVICES,

llllllllllllllllllllllllllllllllllllllllDefendant - Appellee.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                      (November 5, 2012)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-11414     Date Filed: 11/05/2012    Page: 2 of 3

      Irma Moten, proceeding pro se, appeals from the district court’s grant of

summary judgment in favor of the Broward County Medical Examiner and Trauma

Services (Broward County) on her claims that Broward County violated Title VII,

42 U.S.C. § 2000e-2(a)(1), and the Florida Civil Rights Act, Fla. Stat. § 760.10.

Moten claims that Broward County intentionally discriminated against her based

upon her race by hiring Patrick Karr, a white male, for the same position she held

(Forensic Technician I) at a higher hourly wage. Moten argues that she presented

sufficient evidence to establish race-based pay discrimination requisite to defeat

summary judgment on her claims. We affirm.

      Broward County set forth several legitimate nondiscriminatory reasons for

offering Karr the hourly wage that it did: (1) the office had a pressing need to fill

the vacancy; (2) it wished to offset some of Karr’s relocation costs with a higher

hourly wage; (3) Karr’s experience warranted a higher hourly wage; and (4) the

county official did not know Moten’s hourly wage when he offered Karr the same

position at a higher hourly wage.

      Assuming Moten established a prima facie case of intentional racial

discrimination, she did not show that Broward County’s proffered reasons were

false and that racial discrimination was the true reason for hiring Karr at a higher

hourly wage. Accordingly, after a thorough review of the record and the briefs,

                                           2
             Case: 12-11414    Date Filed: 11/05/2012   Page: 3 of 3




we affirm the district court’s grant of summary judgment in favor of Broward

County.

      AFFIRMED




                                        3